PER CURIAM.
Appellant Robert Powell entered a plea of guilty to the charge of armed robbery on February 10, 1969 and was sentenced to a 25-year term of confinement. He now appeals from the judgment of the Circuit Court of Stoddard County denying his motion for relief pursuant to V.A.M.R. 27.26.
A prolonged evidentiary hearing was conducted, after which the trial court rendered 16 pages of findings of fact and conclusions of law which culminated in the judgment denying appellant’s motion. We note that the allegations on appeal, that all three of movant’s counselors were ineffective and that appellant’s plea was involuntarily and unknowingly entered, were directly refuted by testimony adduced at the evidentiary hearing. “Any issue of credibility was for the trial court and a finding such as this one clearly based on credibility is entitled to deference”. VanDyke v. State, 522 S.W.2d 101, 103[2] (Mo.App.1975).
We have reviewed the transcript of the evidentiary hearing and the files and records introduced in said hearing and conclude that the findings, conclusions and judgment are not clearly erroneous.
No error of law appears and an opinion would have no precedential value.
Affirmed pursuant to Rule 84.16.
All concur.
BILLINGS, C. J., did not participate in the consideration of this appeal.